NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  CATHY L. TOOLE,
                  Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-2316
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-4219, Senior Judge Kenneth B.
Kramer.
                ______________________

              Decided: December 13, 2017
                ______________________

   CATHY L. TOOLE, Biloxi, MS, pro se.

    JANA MOSES, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for respondent-appellee. Also represented by CHAD A.
READLER, ROBERT E. KIRSCHMAN, JR., CLAUDIA BURKE;
BRIAN D. GRIFFIN, AMANDA BLACKMON, Office of General
Counsel, United States Department of Veterans Affairs,
Washington, DC.
2                                          TOOLE   v. SHULKIN



                  ______________________

Before MOORE, O’MALLEY, and WALLACH, Circuit Judges.
PER CURIAM.
    Appellant Cathy L. Toole appeals an order from the
U.S. Court of Appeals for Veterans Claims (“Veterans
Court”), dismissing her appeal for lack of jurisdiction. See
Toole v. Shulkin, No. 15-4219, 2017 WL 2569869, at *1
(Vet. App. June 14, 2017). The Veterans Court found it
lacked jurisdiction because “Mrs. Toole raises no argu-
ments or assertions of error in the Board [of Veterans’ Ap-
peals (‘Board’)] decision on appeal.” Id. We affirm.
                        DISCUSSION
     With respect to appeals from the Veterans Court, we
“have exclusive jurisdiction to review and decide any chal-
lenge to the validity of any statute or regulation or any in-
terpretation thereof . . . , and to interpret constitutional
and statutory provisions, to the extent presented and nec-
essary to a decision.” 38 U.S.C. § 7292(c) (2012); see Good-
man v. Shulkin, 870 F.3d 1383, 1385 (Fed. Cir. 2017). We
review the Veterans Court’s determination of its own juris-
diction de novo. Maggitt v. West, 202 F.3d 1370, 1374 (Fed.
Cir. 2000).          By statute, the Veterans Court’s
“[r]eview . . . shall be on the record of proceedings before
the Secretary [of Veterans Affairs] and the Board.” 38
U.S.C. § 7252(b).
    The Veterans Court properly dismissed Mrs. Toole’s
appeal for lack of jurisdiction. In 2015, the Board issued
an opinion denying Mrs. Toole’s claim for accrued benefits
relating to her late husband’s military service pursuant to
38 U.S.C. § 1110. Appellee’s App. 30–31. Mrs. Toole ap-
pealed that decision to the Veterans Court; however, her
appeal only raised claims for dependency and indemnity
compensation pursuant to 38 U.S.C. § 1318 and depend-
ents’ educational assistance pursuant to 38 U.S.C. § 3510.
TOOLE   v. SHULKIN                                           3



See Appellant’s Informal Br. at 1, Toole v. Shulkin, No. 15-
4219 (Vet. App. Sept. 1, 2016); see also Appellee’s App. 9–
23 (providing Mrs. Toole’s reply brief below). These two
claims raised before the Veterans Court were the subject of
a separate 2007 Board decision not presently under review.
See Toole v. Shinseki, 364 F. App’x 627, 628 (Fed. Cir. 2010)
(dismissing appeal from the 2007 Board decision for lack of
jurisdiction). “[W]e must look to the true nature of the ac-
tion” to determine jurisdiction. Livingston v. Derwinski,
959 F.2d 224, 225 (Fed. Cir. 1992) (citation omitted). The
Veterans Court only had jurisdiction to review issues per-
taining to the 2015 Board decision on appeal rather than
the 2007 Board decision. See 38 U.S.C. § 7252(b); see also
Ledford v. West, 136 F.3d 776, 779 (Fed. Cir. 1998) (“[T]he
[Veterans C]ourt’s jurisdiction is premised on and defined
by the Board’s decision concerning the matter being ap-
pealed.”). Therefore, the Veterans Court correctly deter-
mined that it lacked jurisdiction over Mrs. Toole’s claims
challenging the 2007 Board decision.
    Mrs. Toole’s other arguments lack merit. To the extent
Mrs. Toole includes arguments that reference constitu-
tional provisions, see Appellant’s Informal Br. 1; Appel-
lant’s Suppl. Br. 1–2, we conclude these challenges are
“constitutional in name only,” such that Mrs. Toole’s “char-
acterization . . . does not confer upon us jurisdiction that
we otherwise lack,” Helfer v. West, 174 F.3d 1332, 1335
(Fed. Cir. 1999). Additionally, we lack jurisdiction over
Mrs. Toole’s remaining claims, such as her request for dam-
ages. See, e.g., Appellant’s Informal Br. 2; see also Living-
ston, 959 F.2d at 226 (“In the absence of a challenge to the
validity of a statute or a regulation, or the interpretation of
a constitutional or statutory provision or a regulation, we
have no authority to consider the appeal.”).
4                                          TOOLE   v. SHULKIN



                       CONCLUSION
   We have considered Mrs. Toole’s remaining arguments
and find them unpersuasive. Accordingly, the Order of the
U.S. Court of Appeals for Veterans Claims is
                       AFFIRMED
                          COSTS
    Each party shall bear its own costs.